 
Exhibit 10.1b
 
FIRST AMENDMENT AND EXTENSION
 
FIRST AMENDMENT AND EXTENSION, dated as of March 11, 2009 (this “First
Amendment”), to the Amended and Restated Investment Advisory Agreement, dated as
of March 31, 2008 (the “Management Agreement”), by and between Anthracite
Capital, Inc. (the “Company”), a Maryland corporation, and BlackRock Financial
Management, Inc. (the “Investment Manager”), a Delaware corporation.
 
WHEREAS, the Company desires to retain the Investment Manager to acquire, sell
and otherwise manage the investments of the Company and to perform certain
supervisory services for the Company in the manner and on the terms set forth in
the Management Agreement and herein;
 
WHEREAS, Section 7 of the Management Agreement provides, among other things,
that successive extensions to the Management Agreement, each for a period not to
exceed one year, may be made by agreement between the Company and the Manager,
with the approval of a majority of the Unaffiliated Directors (as defined in the
Management Agreement);
 
WHEREAS, Section 5 of the Management Agreement provides for compensation of the
Investment Manager;
 
WHEREAS, on March 11, 2009, the Unaffiliated Directors approved the extension of
the Management Agreement and approved amendments to the terms of the
compensation of the Investment Manager, in each case in accordance with the
terms hereof;
 
WHEREAS, Section 12 of the Management Agreement provides that the Management
Agreement shall not be amended, changed, modified, terminated or discharged in
whole or in part except by an instrument in writing signed by all parties
thereto, or their respective successors or assigns, or otherwise as provided
therein; and
 
WHEREAS, the Investment Manager and the Company are all the parties to the
Management Agreement and have agreed, subject to the terms and conditions
hereof, to amend the Management Agreement.
 
NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained and other good and valuable consideration, the receipt of which is
hereby acknowledged, it is agreed by and between the parties hereto as follows:
 
1. Extension.  The term of the Management Agreement, as amended hereby and as
may be further amended, restated, supplemented or otherwise modified from time
to time, shall be extended for one year with such term expiring on March 31,
2010 pursuant to Section 7 of the Management Agreement.
 

--------------------------------------------------------------------------------


 
2. Amendments to the Management Agreement.
 
(a) Section 5(c) of the Management Agreement is hereby amended and restated in
its entirety as follows:
 
One hundred percent (100%) of the base management fee and the incentive fee
shall be payable to the Investment Manager in Common Stock, provided, that (i)
if the Common Stock is at any time not listed on the New York Stock Exchange or
(ii) if stockholder approval is required for any issuance of the Common Stock
and such required stockholder approval has not been obtained, the base
management fee and the incentive fee, and any accrued base management fees and
incentive fees, shall be payable to the Investment Manager in
cash.  Notwithstanding the foregoing, the Unaffiliated Directors and the
Investment Manager may from time to time mutually agree to defer the payment of
any base management fee and incentive fee, in whole or in part, and such
deferred payments shall be payable in cash unless the Unaffiliated Directors and
the Investment Manager mutually agree otherwise.
 
(b) Section 5(f) of the Management Agreement is hereby amended and restated in
its entirety as follows:
 
Subject to Section 5(c), the Company shall pay to the Investment Manager, which
payment shall be part of the base management fee, a number of shares of Common
Stock equal to one half of one percent (0.5%) of the total number of shares of
Common Stock outstanding as of the tenth trading day of the Window Period that
commences in the fourth quarter of each year or, if there is no such Window
Period, as of December 31 of each year, unless the Unaffiliated Directors and
the Investment Manager mutually agree otherwise.  The Company shall pay such
shares as soon as practicable after calculation of the shares payable.
 
(c) All other terms of the Management Agreement remain unchanged.
 
3. Assignment.  This First Amendment may not be assigned without the prior
written consent of all the parties to this First Amendment. For the foregoing
purposes, “assigned” shall have the meaning ascribed to it under the Investment
Advisers Act of 1940, as amended, and the rules promulgated thereunder.
 
4. Notices.  Any notice under this First Amendment shall be in writing to the
other party at such address as the other party may designate from time to time
for the receipt of such notice and shall be deemed to be received on the earlier
of the date actually received or on the fourth day after the postmark if such
notice is mailed first class postage prepaid.
 
5. Governing Law.  This First Amendment shall be construed in accordance with
the laws of the State of New York for contracts to be performed entirely therein
without reference to choice of law principles thereof.
 

--------------------------------------------------------------------------------


 
6. Severability.  The invalidity or unenforceability of any provision of this
First Amendment shall not affect the validity of any other provision, and all
other provisions shall remain in full force and effect.
 
7. Entire Agreement.  This instrument contains the entire agreement between the
parties as to the rights granted and the obligations assumed in this instrument.
 
8. Counterparts.  This First Amendment may be signed by the parties in
counterparts which together shall constitute one and the same agreement among
the parties.
 
9. Manager Brochure.  The Company hereby acknowledges that it has received from
the Investment Manager a copy of the Investment Manager’s Form ADV, Part II, at
least forty-eight hours prior to entering into this First Amendment.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be executed by their duly authorized officers, all as of the date and the year
first above written.
 

    ANTHRACITE CAPITAL, INC.          
 
 
/s/ Chris A. Milner       Name: Chris A. Milner       Title: Chief Executive
Officer          

 
 

    BLACKROCK FINANCIAL MANAGEMENT, INC.          
 
 
/s/ Richard M. Shea       Name: Richard M. Shea       Title: Managing Director  
       

 

--------------------------------------------------------------------------------



